FILED
                                                            JUN 30 2014
 1                         NO FO PUBL A IO
                             T R     IC T N
                                                        SUSAN M. SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
 2                                                        OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.    EC-13-1277-KuJuTa
                                   )
 6   GREGORY FREDRICK WACKERMAN,   )      Bk. No.    12-14331
                                   )
 7                  Debtor.        )      Adv. No.   12-01142
     ______________________________)
 8                                 )
     GREGORY FREDRICK WACKERMAN,   )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      MEMORANDUM*
11                                 )
     BANK OF AMERICA, N.A.; U.S.   )
12   BANK NATIONAL ASSOCIATION;    )
     RECONTRUST COMPANY, N.A.,     )
13                                 )
                    Appellees.     )
14   ______________________________)
15                    Argued and Submitted on May 15, 2014
                            at Sacramento, California
16
                             Filed – June 30, 2014
17
              Appeal from the United States Bankruptcy Court
18                for the Eastern District of California
19      Honorable Fredrick E. Clement, Bankruptcy Judge, Presiding
20
     Appearances:     Jerry R. Lowe argued for appellant; Matthew James
21                    Brady of Reed Smith, LLP argued for appellees.
22
     Before: KURTZ, JURY and TAYLOR, Bankruptcy Judges.
23
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8013-1.
 1                              INTRODUCTION
 2        Debtor Gregory Fredrick Wackerman appeals from a summary
 3   judgment ruling in favor of defendants Bank of America, N.A.,
 4   U.S. Bank National Association and ReconTrust Company, N.A.
 5   Wackerman also appeals from the denial of his motion for
 6   reconsideration.   In both instances, Wackerman’s arguments on
 7   appeal boil down to whether the bankruptcy court should have
 8   given him further opportunities to obtain and present evidence to
 9   support his positions.
10        In the first instance, Wackerman in essence argues that the
11   bankruptcy court should have continued the summary judgment
12   proceedings so that he could have a further opportunity to obtain
13   and present evidence on the dispositive issue: the timing of
14   defendants’ foreclosure sale.   But Wackerman never requested such
15   a continuance.   We will not reverse the bankruptcy court for not
16   granting relief Wackerman never requested.
17        In the second instance, Wackerman argues that the bankruptcy
18   court should have given him a second chance to present sufficient
19   evidence to support his reconsideration motion.   But Wackerman
20   did not ask for this second chance until the hearing on the
21   reconsideration motion was in progress, and after the court had
22   announced its tentative ruling to deny the reconsideration
23   motion.   In denying Wackerman’s request, the bankruptcy court
24   duly and properly exercised its discretion.   Even though another
25   judge may have decided the matter differently, the bankruptcy
26   court applied the correct legal standard and did not make any
27   clearly erroneous findings of fact.   Accordingly, we AFFIRM.
28

                                      2
 1                                    FACTS
 2        The relevant facts are largely undisputed.    On May 14, 2012,
 3   somewhere between 10:00 a.m. and 10:30 a.m., defendants conducted
 4   a nonjudicial foreclosure sale of Wackerman’s residence located
 5   in Mariposa, California.   That same morning, at 10:11 a.m.,
 6   Wackerman commenced his chapter 131 bankruptcy case.     Wackerman
 7   then filed an adversary complaint alleging that the sale violated
 8   the automatic stay.   The complaint sought a declaratory judgment
 9   that the sale was void, as well as compensatory damages, punitive
10   damages and attorney’s fees.
11        After defendants answered the complaint, the parties
12   submitted a joint discovery plan, which the court adopted as an
13   order of the court by order entered October 17, 2012.2    That
14   order set a discovery cutoff date of January 15, 2013.     On
15   January 31, 2013, after the close of discovery, defendants filed
16   their summary judgment motion.    Defendants asserted that they
17   were entitled to summary judgment because the foreclosure sale
18   was completed before Wackerman filed his bankruptcy case, so the
19   automatic stay was not yet in effect at the time the sale
20
21        1
           Unless specified otherwise, all chapter and section
22   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     all Rule references are to the Federal Rules of Bankruptcy
23   Procedure. All Civil Rule references are to the Federal Rules of
     Civil Procedure.
24
          2
           The parties did not provide us with copies of their joint
25   discovery plan or of the bankruptcy court’s October 17, 2012
26   order. However, we were able to obtain copies of these and other
     documents from the bankruptcy court’s docket. We can take
27   judicial notice of items in the bankruptcy court record. See
     O'Rourke v. Seaboard Sur. Co. (In re E.R. Fegert, Inc.), 887 F.2d
28   955, 957–58 (9th Cir. 1989).

                                        3
 1   occurred.   As a result, defendants reasoned, none of Wackerman’s
 2   claims for relief had any merit, because they were all premised
 3   on the allegation that the sale violated the automatic stay.
 4        In support of their claim that the sale occurred before the
 5   bankruptcy case was filed, defendants relied on the declaration
 6   of Mary Lou McKeighan filed in support of the summary judgment
 7   motion (“McKeighan MSJ Declaration”).    McKeighan declared that
 8   she served as auctioneer at the sale and that, at the conclusion
 9   of the sale, she checked the time on her mobile phone and
10   recorded that time onto a sale log.   According to McKeighan, she
11   routinely takes notes and records them onto a sale log
12   immediately after the conclusion of each sale she conducts.     A
13   copy of the sale log from the sale of Wackerman’s residence is
14   attached as an exhibit to the McKeighan MSJ Declaration and
15   indicates under the heading “sale results” that the residence was
16   sold “back to beneficiary” at “10:06”.    Based on her sale log
17   notes, McKeighan declared that the sale of Wackerman’s residence
18   concluded at 10:06 a.m. on May 14, 2012.
19        Wackerman filed a half-page opposition to the summary
20   judgment motion.   Wackerman claimed that the precise time of the
21   sale, and whether it concluded before or after the bankruptcy
22   filing, was a genuine issue of material fact.    But Wackerman did
23   not submit any evidence in support of this claim.    Instead,
24   Wackerman asserted that the bankruptcy court should deny the
25   summary judgment motion and reopen discovery because defendants
26   had not disclosed to Wackerman the precise information contained
27   in the McKeighan MSJ Declaration, nor had they disclosed the sale
28   log from the sale of Wackerman’s residence.

                                      4
 1        In light of Wackerman’s opposition, the bankruptcy court
 2   entered an order continuing the summary judgment hearing from
 3   February 28, 2013 to March 28, 2013.   The order directed the
 4   parties to file supplemental declarations explaining whether
 5   defendants had made the requisite disclosures under Civil
 6   Rule 26(a)(1) regarding McKeighan and regarding the sale log and,
 7   if not, what were the proper remedies for the nondisclosure.
 8        In accordance with the court’s order, Wackerman’s counsel
 9   filed a declaration in which he admitted that defendants had
10   disclosed McKeighan’s identity, her contact information and a
11   copy of a different declaration by McKeighan – her September 2012
12   declaration filed in the main bankruptcy case in support of
13   defendants’ motion for relief from stay (“McKeighan MRS
14   Declaration”).
15        Even so, Wackerman argued that defendants also should have
16   disclosed the sale log and the contents of the McKeighan MSJ
17   Declaration.   According to Wackerman, the appropriate remedy for
18   this failure to disclose was denial of the summary judgment
19   motion and the reopening of discovery so that Wackerman could
20   take McKeighan’s deposition.
21        In addition, Wackerman filed his own declaration in which he
22   stated that he had been diligently searching for a man he met on
23   the date of the sale outside the building where the sale
24   occurred.   Even though Wackerman was not able to identify this
25   man by name and did not know precisely what the man would say if
26   asked, Wackerman believed the man would testify that the sale
27   occurred several minutes later than as declared by McKeighan.     In
28   relevant part, Wackerman declared as follows:

                                      5
 1        Before the auction began, I spoke with a gentleman who
          represented to me that he was attending the auction to
 2        bid on my home. I told him that I was trying to file
          bankruptcy to stop the sale. He went inside the
 3        building where the auction was being conducted and I
          stayed outside to discuss the status of the bankruptcy
 4        filing with my attorney Jerry R. Lowe. I spoke with
          the gentleman as he was leaving and I asked him whether
 5        my house sold. He indicated to me that he did not bid
          on it because I was filing bankruptcy, but that it had
 6        sold. As a result of my conversation with him, I have
          reason to believe that the sale of the home took place
 7        closer to 10:30 a.m. I have been diligently attempting
          to locate this gentleman again so that my attorney may
 8        discuss the issue of when the sale actually happened.
 9   Wackerman Declaration (March 14, 2013) at ¶ 2.
10        Meanwhile, defendants’ counsel filed a declaration in which
11   he claimed that any omission in defendants’ initial disclosure
12   was harmless because Wackerman’s counsel had admitted to him that
13   he was aware of the McKeighan MRS Declaration in which McKeighan
14   had similarly testified that the sale occurred at 10:06 a.m. on
15   May 14, 2012.   As for the sale log, defendants’ counsel testified
16   that he was not aware of its existence until two days before he
17   filed the summary judgment motion.   Based on these facts,
18   defendants contended (1) that Wackerman knew from the contents of
19   the McKeighan MRS Declaration that McKeighan would testify that
20   the sale occurred at 10:06 a.m. on May 14, 2012, (2) that
21   Wackerman had ample opportunity before the discovery cutoff to
22   take McKeighan’s deposition but chose not to do so, and (3) that
23   discovery should not be reopened and the summary judgment motion
24   should be granted.
25         The bankruptcy court held a hearing on the summary judgment
26
27
28

                                      6
 1   motion on March 28, 2013.3   Defendant’s counsel appeared at the
 2   hearing, but no one appeared on behalf of Wackerman.   At the
 3   hearing, the court adopted its tentative ruling as its final
 4   ruling.   As set forth in that ruling, the bankruptcy court agreed
 5   with all of defendants’ contentions.   It further ruled that
 6   defendants had adequately disclosed McKeighan’s identity and
 7   contact information and that Civil Rule 26(a) did not require
 8   defendants to disclose the contents of McKeighan’s anticipated
 9   summary judgment declaration testimony.
10        As for the sale log, the court credited the declaration
11   testimony of defendants’ counsel indicating that defendants were
12   unaware of the sale log until a couple of days before the filing
13   of the summary judgment motion.   According to the court, prior to
14   filing their summary judgment motion, defendants did not have
15   possession, custody or control of the sale log, so they were not
16   obligated to provide Wackerman with a copy of it as part of their
17   initial disclosures or as part of their continuing duty to update
18   their disclosures.   Based on McKeighan’s testimony regarding the
19   nature of the sale log, the nature of her role in the sale, and
20   the nature of her affiliation with LPS Agency Sales & Posting,
21   Inc., the company that conducted the sale, the court concluded
22   that the sale log was an internal document that McKeighan kept
23   for her own records and that the relationship between McKeighan
24   and defendants was too attenuated for the court to conclude that
25
26        3
           The parties have not provided us with a copy of the
27   transcript from the March 28, 2013 hearing. However, we were
     able to obtain a copy of this transcript from the bankruptcy
28   court’s docket. See In re E.R. Fegert, Inc., 887 F.2d at 957–58.

                                       7
 1   defendants had control over the document for disclosure purposes.
 2        With respect to Wackerman’s declaration, the court
 3   determined that the portions of the declaration which arguably
 4   could support Wackerman’s allegation that the sale occurred after
 5   his bankruptcy filing were all inadmissible hearsay or were based
 6   on Wackerman’s lack of personal knowledge.    Therefore, the court
 7   explained, Wackerman had failed to present any admissible
 8   evidence to counter defendants’ evidence demonstrating that the
 9   sale concluded before the bankruptcy filing.    Hence, the
10   bankruptcy court concluded that defendants had met their summary
11   judgment burden, Wackerman had not met his summary judgment
12   burden, and defendants were entitled to summary judgment.
13        On April 16, 2013, the day after the court entered summary
14   judgment in favor of defendants, Wackerman filed a motion for
15   reconsideration based on his receipt of newly discovered
16   evidence.    This newly discovered evidence consisted of the
17   declaration testimony of Daniel McMonegal.    Contrary to
18   McKeighan’s testimony that the sale concluded at 10:06 a.m.,
19   McMonegal declared that the sale concluded at approximately
20   10:20 a.m.    According to McMonegal, he attended the sale of
21   Wackerman’s residence because he was interested in potentially
22   bidding for the property.    McMonegal indicated that, while he was
23   at the sale, he was very conscious of the time because he was
24   scheduled to pick up his girlfriend at 10:30 a.m., and he did not
25   want to be late.    As McMonegal put it, it was roughly a five
26   minute drive to the place where he was supposed to pick up his
27   girlfriend, and he left the building where the sale was taking
28   place as soon as the sale concluded.    McMonegal further declared

                                       8
 1   that the sale did not begin promptly at 10:00 a.m. as scheduled
 2   but rather was slightly delayed.       Consequently, he stated, he was
 3   checking his phone regularly to ensure he would be on time to
 4   pick up his girlfriend.
 5        Wackerman also filed with his reconsideration motion his own
 6   declaration.   In his declaration, he attempted to establish that
 7   he was diligent in seeking this newly discovered evidence, by
 8   declaring as follows:
 9        Prior to the hearing on the motion for summary
          judgment, I made diligent efforts to locate a witness
10        who was present at the May 14, 2012, foreclosure
          hearing. My efforts included, but were not limited to,
11        asking people I knew, and other persons who I believed
          lived in Mariposa, California, if they were present at
12        the foreclosure auction or knew of anyone who was
          present at the foreclosure auction. On or about
13        April 6, 2013, Daniel McMonegal, came forward, and
          informed me that he was present at the foreclosure
14        sale.
15   Wackerman Decl. (April 30, 2013) at ¶ 2.
16        The bankruptcy court held a hearing on the reconsideration
17   motion on May 31, 2013.   In the court’s tentative ruling, which
18   it adopted as its final ruling, the court acknowledged that
19   Wackerman’s newly discovered evidence, if timely presented to the
20   court in conjunction with Wackerman’s opposition to the summary
21   judgment motion, might have supported Wackerman’s factual
22   position regarding the time of sale sufficient to establish the
23   time of sale as a genuine issue of material fact that would have
24   prevented the court from entering summary judgment in favor of
25   defendants.    However, the court was not persuaded that Wackerman
26   had adequately established that he had exercised reasonable
27   diligence in locating McMonegal and obtaining his declaration
28   testimony.

                                        9
 1        At the hearing, Wackerman orally requested that the court
 2   give him the opportunity to present additional testimony
 3   regarding his diligence, but the court declined to do so.
 4   According to the court, Wackerman had already been given ample
 5   opportunity to make his case on the diligence issue, and the
 6   court was not going to reopen the record to permit him to attempt
 7   to cure the insufficiency of his evidence regarding diligence.
 8   In the bankruptcy court’s own words:
 9             The problem here is this came up for summary
          judgment, and you knew that was coming, and then there
10        was a motion to [reconsider] that, so – you’ve known
          all along, so we’re not going to take supplemental
11        testimony. You’ve had a couple of bites at this apple.
12             You need to make the argument on the record you’ve
          got ‘cause I’m not going to add – I’m not going to
13        supplement the record. This would be the third time
          we’ve come around to this.
14
15   Hr’g Trans. (May 31, 2013) at 4:5-13.
16        On June 3, 2013, the bankruptcy court entered an order
17   denying Wackerman’s reconsideration motion, and on June 11, 2013,
18   Wackerman timely filed a notice of appeal seeking review of the
19   denial of the reconsideration motion as well as the court’s
20   April 16, 2013 summary judgment in favor of defendants.
21                               JURISDICTION
22        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
23   §§ 1334 and 157(b)(2)(A).   We have jurisdiction under 28 U.S.C.
24   § 158.
25                                  ISSUES
26        1.   Did the bankruptcy court correctly determine that
27   defendants were entitled to summary judgment?
28        2.   Did the bankruptcy court abuse its discretion by

                                      10
 1   granting summary judgment without giving Wackerman more time to
 2   identify and locate a third party witness to the sale?
 3        3.    Was the bankruptcy court’s finding regarding defendants’
 4   lack of control over the sale log clearly erroneous?
 5        4.    Did the bankruptcy court abuse its discretion by denying
 6   Wackerman’s reconsideration motion?
 7        5.    Did the bankruptcy court abuse its discretion by not
 8   giving Wackerman another opportunity to establish that he was
 9   reasonably diligent in seeking and obtaining his newly discovered
10   evidence?
11                            STANDARDS OF REVIEW
12        We review the bankruptcy court’s grant of summary judgment
13   de novo.    Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d
14   1088, 1090 (9th Cir. 2009); Lopez v. Emergency Serv. Restoration,
15   Inc. (In re Lopez), 367 B.R. 99, 103 (9th Cir. BAP 2007).
16        We review the bankruptcy court’s denial of an extension of
17   time to respond to a summary judgment motion for an abuse of
18   discretion.    Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253,
19   1258 (9th Cir. 2010).    We similarly review for an abuse of
20   discretion the bankruptcy court’s denial of a reconsideration
21   motion.    First Ave. W. Bldg. LLC v. James (In re OneCast Media,
22   Inc.), 439 F.3d 558, 561 (9th Cir. 2006); Heritage Pac. Fin., LLC
23   v. Montano (In re Montano), 501 B.R. 96, 105 (9th Cir. BAP 2013).
24        Under the abuse of discretion standard of review, we apply a
25   two-part test.    First, we "determine de novo whether the
26   [bankruptcy] court identified the correct legal rule to apply to
27   the relief requested."    United States v. Hinkson, 585 F.3d 1247,
28   1262 (9th Cir. 2009) (en banc).    And, second, if the bankruptcy

                                       11
 1   court identified the correct legal rule, we then determine under
 2   the clearly erroneous standard whether its factual findings and
 3   its application of the facts to the relevant law were:
 4   "(1) illogical, (2) implausible, or (3) without support in
 5   inferences that may be drawn from the facts in the record."      Id.
 6   (internal quotation marks omitted).
 7        Whether the sale log was in defendants’ control for
 8   discovery and disclosure purposes was a question of fact.      See,
 9   e.g., Nosal v. Granite Park LLC, 269 F.R.D. 284, 290-91 (S.D.N.Y.
10   2010); DL v. District of Columbia, 251 F.R.D. 38, 46 (D.D.C.
11   2008).   We review the bankruptcy court’s control finding, and all
12   other factual findings, under the clearly erroneous standard,
13   which requires us to consider whether those findings were
14   “illogical, implausible, or without support in the record.”      See
15   Retz v. Samson (In re Retz), 606 F.3d 1189, 1196 (9th Cir. 2010).
16                                 DISCUSSION
17        Summary judgment is appropriate when there are no genuine
18   issues of material fact and when viewing the evidence most
19   favorably to the non-moving party, the movant is entitled to
20   prevail as a matter of law.    Civil Rule 56 (made applicable in
21   adversary proceedings by Rule 7056); Celotex Corp. v. Catrett,
22   477 U.S. 317, 322-23 (1986).    Material facts that would preclude
23   summary judgment are those which, under applicable substantive
24   law, may affect the outcome of the case.      The substantive law
25   determines which facts are material.       Anderson v. Liberty Lobby,
26   Inc., 477 U.S. 242, 248 (1986).
27        Civil Rule 56 “mandates” summary judgment when, after
28   adequate opportunity for discovery, the adverse party fails to

                                       12
 1   present evidence in response to a summary judgment motion
 2   sufficient to establish the existence of an essential element of
 3   that party's case, on which that party would bear the burden of
 4   proof at trial.   Celotex Corp., 477 U.S. at 322.   As the Supreme
 5   Court explained, “In such a situation, there can be ‘no genuine
 6   issue as to any material fact,’ since a complete failure of proof
 7   concerning an essential element of the nonmoving party's case
 8   necessarily renders all other facts immaterial.”    Id. at 322-23.
 9        Here, Wackerman as the plaintiff would have the burden of
10   proof at trial to establish all of the elements supporting his
11   claim that defendants violated the automatic stay.   See Fernandez
12   v. G.E. Capital Mortg. Servs. (In re Fernandez), 227 B.R. 174,
13   180-81 (9th Cir. BAP 1998).    This burden would require Wackerman
14   to present evidence at trial that the sale occurred after
15   Wackerman filed his bankruptcy case.   Before the bankruptcy case
16   was filed, there was no automatic stay to violate.   See Hillis
17   Motors, Inc. v. Hawaii Auto. Dealers' Ass'n, 997 F.2d 581, 585
18   (9th Cir. 1993) (stating that automatic stay arises upon the
19   commencement of the bankruptcy case); Pierce v. Carson
20   (In re Rader), 488 B.R. 406, 411 (9th Cir. BAP 2013) (same).
21        Wackerman has not disputed that the critical event in terms
22   of the foreclosure was the completion of the auction sale on
23   May 14, 2012.   Under California law, the recordation of the
24   trustee’s deed of sale relates back to the date the auction sale
25   actually occurred so long as the deed is recorded within fifteen
26   days of the sale.   See Cal. Civ. Code § 2924h(c); Bebensee–Wong
27   v. Fed. Nat'l Mortg. Ass'n (In re Bebensee–Wong), 248 B.R. 820,
28   822–823 (9th Cir. BAP 2000).   Wackerman also has not disputed

                                      13
 1   that ReconTrust recorded the trustee’s deed on May 29, 2012,
 2   within fifteen days of the sale.
 3        Instead, Wackerman contends that the time of the actual sale
 4   was a genuine issue of material fact.    According to Wackerman,
 5   his declaration in opposition to the summary judgment motion was
 6   sufficient to demonstrate the existence of a genuine issue of
 7   material fact concerning the time of the sale.    We disagree.    For
 8   summary judgment purposes, “[a]n issue is ‘genuine’ only if there
 9   is sufficient evidence for a reasonable fact finder to find for
10   the non-moving party.”   Far Out Productions, Inc. v. Oskar,
11   247 F.3d 986, 992 (9th Cir. 2001).    The bankruptcy court here
12   determined that all of the statements in Wackerman’s declaration
13   regarding the time of sale were inadmissible.    Wackerman has not
14   challenged on appeal this evidentiary ruling, nor does there
15   appear to be any legitimate basis for doing so.    On their face,
16   Wackerman’s statements regarding what a third party told him
17   about the time of sale are hearsay.    Moreover, Wackerman
18   effectively conceded that he had no personal knowledge as to the
19   precise time of sale because he admitted that he did not witness
20   the sale.
21        Consequently, Wackerman presented no admissible evidence
22   regarding the time of sale.   In contrast, defendants presented
23   admissible evidence on this issue in the form of the McKeighan
24   MSJ Declaration, in which McKeighan declared that the sale
25   occurred at 10:06 a.m.   Given this uncontroverted evidence
26   regarding the time of sale, no trier of fact reasonably could
27   have found in Wackerman’s favor on the sale timing issue.     As a
28   result, we reject as meritless Wackerman’s argument that the sale

                                     14
 1   timing issue was a genuine issue of material fact that should
 2   have prevented the court from granting summary judgment.
 3        Alternately, Wackerman argues on appeal that the bankruptcy
 4   court should have given him more time to obtain admissible
 5   evidence in support of his position on the timing issue.    But
 6   there is a fatal flaw in this argument.   Wackerman never
 7   requested, either orally or in writing, a continuance of the
 8   summary judgment proceedings in order to afford him additional
 9   time to find his unidentified third-party witness regarding the
10   sale timing issue.
11        We have carefully reviewed all of Wackerman’s submissions
12   prior to the time the court ruled on defendants’ summary judgment
13   motion, and he simply did not ask for any such continuance.    We
14   do not need to consider issues raised for the first time on
15   appeal, where the trial court had no opportunity to consider
16   them.   See United Student Aid Funds, Inc. v. Espinosa, 559 U.S.
17   260, 270 n.9 (2010) ("We need not settle that question, however,
18   because the parties did not raise it in the courts below.");
19   Scovis v. Henrichsen (In re Scovis), 249 F.3d 975, 984 (9th Cir.
20   2001)(stating court will not consider issue raised for the first
21   time on appeal absent exceptional circumstances).   Wackerman has
22   not demonstrated the existence of any exceptional circumstances
23   that would justify our consideration of this issue in the first
24   instance.
25        Even if we were to consider the merits of Wackerman’s
26   argument regarding a continuance of the summary judgment
27   proceedings, we would not reverse.   Absent a request for
28   continuance of the proceedings from Wackerman, it would be

                                     15
 1   inappropriate for us to hold that the bankruptcy court abused its
 2   discretion by not granting such a continuance.    See Johnson v.
 3   Reilly, 349 F.3d 1149, 1156 (9th Cir. 2003).
 4        Although Wackerman did not ask for a continuance of the
 5   summary judgment proceedings, Wackerman did argue in the
 6   bankruptcy court that defendants did not fully comply with the
 7   disclosure requirements set forth in Civil Rule 26(a)(1) and (e)
 8   (made applicable in adversary proceedings by Rule 7026).    Because
 9   defendants did not fully comply with these requirements,
10   Wackerman asserted, denial of the summary judgment motion and the
11   reopening of discovery was appropriate.
12        On appeal, Wackerman has renewed this argument, focusing on
13   the fact that defendants did not disclose the sale log before
14   they filed their summary judgment motion.   According to
15   Wackerman, the court erred when it found that defendants did not
16   have “possession, custody or control” of the sale log for
17   disclosure purposes.   See Civil Rule 26(a)(1)(a)(ii) (requiring
18   parties to disclose all documents within their “possession,
19   custody or control” which they may use to support their claims or
20   defenses).   As Wackerman puts it, the evidence presented in the
21   summary judgment proceedings established that McKeighan and LPS
22   were defendants’ agents and, consequently, defendants effectively
23   controlled the sale log for disclosure and discovery purposes.
24   See United States v. Int’l Union of Petrol. & Indus. Workers,
25   870 F.2d 1450, 1452 (9th Cir. 1989) (“Control is defined as the
26   legal right to obtain documents upon demand.”).
27        The bankruptcy court disagreed with Wackerman.    It
28   specifically found, based on McKeighan’s declaration testimony,

                                     16
 1   that she kept the sale log for her own internal records and that
 2   her business relationship with defendants was too attenuated for
 3   the court to find that defendants had the legal right to require
 4   McKeighan to turn over the sale log.     Wackerman has not persuaded
 5   us that these findings were illogical, implausible or without
 6   support in the record.    Thus, they were not clearly erroneous.
 7   See In re Retz, 606 F.3d at 1196.      Because Wackerman has failed
 8   to demonstrate reversible error in the bankruptcy court’s
 9   determination that defendants complied with Civil Rule 26(a)(1)
10   and (e), we must reject Wackerman’s argument regarding
11   defendants’ disclosures.
12        Wackerman also challenges on appeal the bankruptcy court’s
13   denial of his reconsideration motion.     When, as here, the party
14   seeking relief from a judgment or order files a reconsideration
15   motion within fourteen days of entry of that judgment or order,
16   we review the reconsideration motion as a motion for relief from
17   judgment under Rule 9023.     See In re Montano, 501 B.R. at 112.
18   Rule 9023 incorporates Civil Rule 59(e), and the same standards
19   apply to both rules.    Id.   In order to justify relief under
20   Rule 9023, the movant must show: “(a) newly discovered evidence,
21   (b) the court committed clear error or made an initial decision
22   that was manifestly unjust, or (c) an intervening change in
23   controlling law.”   Id. (citing Duarte v. Bardales, 526 F.3d 563,
24   567 (9th Cir. 2008)).
25        In this case, Wackerman sought to present newly discovered
26   evidence to the court.    To support its request for relief based
27   on newly discovered evidence, Wackerman needed to establish:
28   “that [he] discovered the evidence after [the summary judgment

                                       17
 1   proceedings], that [he] could not have discovered the evidence
 2   sooner through the exercise of reasonable diligence, and that the
 3   new evidence is of such magnitude that it would likely have
 4   changed the outcome of the case.”    Far Out Productions, Inc.,
 5 247 F.3d at 998 (citing Defenders of Wildlife v. Bernal, 204 F.3d
6   920, 929 (9th Cir. 2000)).
 7        The bankruptcy court held that Wackerman had satisfied the
 8   first and third elements for relief from judgment based on newly
 9   discovered evidence.   As the bankruptcy court found, McMonegal’s
10   declaration testimony, obtained by Wackerman shortly after the
11   conclusion of the summary judgment proceedings, likely would have
12   caused the court to conclude that a genuine issue of material
13   fact existed regarding the time of sale, had Wackerman timely
14   presented McMonegal’s declaration testimony while the summary
15   judgment proceedings were still pending.
16        However, the bankruptcy court also found that Wackerman had
17   failed to establish the second element for relief based on newly
18   discovered evidence: that he had exercised reasonable diligence
19   in finding McMonegal and obtaining his testimony.    Wackerman has
20   not offered any real explanation why this finding was illogical,
21   implausible or without support in the record.    Even though
22   Wackerman knew from the outset of his adversary proceeding, an
23   adversary proceeding he commenced in August 2012, that he would
24   need to prove that the sale concluded after the bankruptcy case
25   was filed, and even though he knew there were third party
26   witnesses to the sale but did not know their names, all he was
27   able to muster in the way of proof of his diligence in attempting
28   to identify and locate witnesses before the April 2013 conclusion

                                     18
 1   of the summary judgment proceedings was the following three-
 2   sentence statement:
 3        Prior to the hearing on the motion for summary
          judgment, I made diligent efforts to locate a witness
 4        who was present at the May 14, 2012, foreclosure
          hearing. My efforts included, but were not limited to,
 5        asking people I knew, and other persons who I believed
          lived in Mariposa, California, if they were present at
 6        the foreclosure auction or knew of anyone who was
          present at the foreclosure auction. On or about
 7        April 6, 2013, Daniel McMonegal, came forward, and
          informed me that he was present at the foreclosure
 8        sale.
 9   Wackerman Dec. (April 30, 2013) at ¶ 2.   As the bankruptcy court
10   found, this evidence was conclusory and raised more questions
11   than it answered regarding Wackerman’s diligence.   For instance,
12   the bankruptcy court explained, Wackerman’s testimony did not
13   demonstrate when Wackerman began looking for witnesses, nor did
14   Wackerman specify how or when he communicated with others
15   regarding his inquiry.   At bottom, the court was left with no
16   real idea of the extent and timing of Wackerman’s efforts to
17   identify and locate witnesses.   Under these circumstances, we
18   cannot hold as clearly erroneous the bankruptcy court’s finding
19   that Wackerman failed to satisfy the reasonable diligence element
20   for presenting newly discovered evidence.
21        Wackerman alternately argues that the bankruptcy court
22   should have granted his request for another chance to present
23   evidence regarding his diligence, a request he orally made at the
24   time of the reconsideration motion hearing, after the bankruptcy
25   court had announced its tentative ruling that it was prepared to
26   deny the reconsideration motion because Wackerman had not
27   demonstrated reasonable diligence.
28        Neither in the bankruptcy court nor on appeal has Wackerman

                                      19
 1   cited any legal authority supporting his claim that the
 2   bankruptcy court should have granted him another chance to
 3   present evidence.   Wackerman merely opines that too much was at
 4   stake for the bankruptcy court to deny him this additional
 5   opportunity.
 6        The record supports the bankruptcy court’s decision to not
 7   give Wackerman another chance to present evidence.     The extent of
 8   Wackerman’s diligence was an issue where the evidence was readily
 9   available to Wackerman without the need to seek out information
10   or documents from third parties.     And yet in support of his
11   diligence, Wackerman only was able to muster three conclusory
12   sentences, as set forth in his April 30, 2013 declaration.       Only
13   after the court indicated that it was prepared to rule against
14   him on this issue did Wackerman for the first time ask for
15   another chance to submit evidence of diligence.     And yet he gave
16   no indication why he could not and did not provide more evidence
17   in his April 30, 2013 declaration.
18        Federal courts have inherent authority and broad discretion
19   to manage cases taking place before them and to structure
20   proceedings in a manner that is consistent with the fair,
21   efficient and expedient administration of justice.     See U.S. v.
22   W.R. Grace, 526 F.3d 499, 509-10 (9th Cir. 2008) (en banc);
23   S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir. 2002).
24   Here, the bankruptcy court in essence found that Wackerman knew
25   and understood that his diligence was at issue for purposes of
26   his reconsideration motion and that Wackerman already had been
27   given sufficient opportunity to present evidence on this point.
28   We cannot say that this finding was illogical, implausible or

                                     20
 1   without support in the record.4    Nor can we say that the court
 2   abused its discretion in denying Wackerman another chance to
 3   present evidence on the diligence issue.
 4                              CONCLUSION
 5        For the reasons set forth above, we AFFIRM the bankruptcy
 6   court’s grant of summary judgment in favor of defendants and its
 7   denial of Wackerman’s reconsideration motion.
 8
 9
10
11
12
13
14
15        4
           At first blush, the bankruptcy court appears to have
16   mis-spoken when it commented on Wackerman’s prior opportunities
     to address the issue of his diligence. The bankruptcy court
17   commented that Wackerman had been given two prior opportunities
     to address this issue. Strictly speaking, Wackerman only had one
18   true opportunity to address this issue: in his April 30, 2013
19   declaration. Before Wackerman filed his April 2013
     reconsideration motion, his diligence in identifying and locating
20   McMonegal was not at issue.

21        Nonetheless, when the court’s comments are given a fair
     reading in the context of the entire record, we think all the
22
     court really was trying to say was the following: (1) that
23   Wackerman filed two declarations during the combined course of
     the summary judgment motion proceedings and the reconsideration
24   motion proceedings, both of which discussed Wackerman’s efforts
     to identify and locate third-party witnesses to the sale;
25   (2) neither of these declarations gave the court any real insight
26   into the extent of Wackerman’s efforts; and (3) after having
     announced its intention to rule against Wackerman’s
27   reconsideration motion based on his inadequate demonstration of
     reasonable diligence, the court was not obliged to give Wackerman
28   another chance to present evidence regarding his diligence.

                                       21